DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 7/21/16, the following is a final office action.  Claims 1, 11 and 20 are amended.  Claims 2 and 12 are cancelled.  Claims 1, 3-11, and 13-20 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-27 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-27, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, evaluation, and update of electronic vehicle status records, which are concepts performed in the human mind (including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, evaluating and updating, vehicle status information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing vehicle status records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, evaluating and updating information related to vehicle status records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (CA 3078655 A1), and further in view of Maalouf et al (US 20110254655 A1).
As per claim 1, Xu et al discloses:

detecting that a micro-mobility vehicle shared by a plurality of users has transitioned from an operational state to a parked state, wherein the micro-mobility vehicle was operated by a user of the plurality of users when in the operational state;  determining a location of the micro-mobility vehicle while the micro-mobility vehicle is in the parked state,  (Xu et al ([15] The said cloud server is used to receive, store, process and update all car park information, vehicle information…Wherein the car park information includes at least a parking space information and a parking space state information of the same car park; The said parking space information includes at least a parking space code (geographic location)…The said parking space state information is kept under the parking space code,including…a parking space state and a time for state change…Wherein, the parking space state includes at least 13 types of states for normal occupation, occupation without check-in, occupation without check-out, ALSO SEE [19] The said vehicle detection module is used to detect a parking space state (the parking space vacant, the parking space occupied)…and transmit an occupancy state information of the parking space to the cloud server, the supervisor terminal, and the driver terminal (at the vehicle detection module capable of automatic recognition of the vehicle license plate number); the occupancy state information of the parking space includes the parking space code, the parking space occupancy state, and the time for state change, and also includes the vehicle license plate number;
evaluating whether it is permissible to transition the micro-mobility vehicle to the parked state at the location, (Xu et al: [17] The said supervisor terminal is used to upload the parking space information to the cloud server, monitor an abnormal state of the parking space and notify a supervisor for in-time managing, and…amend or cancel a booking, check in the parking space, check out the parking space and collect a fee. It is also used to collect evidence for the abnormal state of the parking space (including to obtain information for the vehicle license plate number based on image recognition) and have it distributed to the driver terminal for managing or the parking enforcement terminal for accusation; The supervisor is presented the parking space state information in the car park through the electronic map module of the supervisor terminal and navigate to the corresponding parking space according to the positioning and navigation of the electronic map module; ([0017]. . It is also used to collect evidence for the abnormal state of the parking space (including to obtain information for the vehicle license plate number based on image recognition) and have it distributed to the driver terminal for managing or the parking enforcement terminal for accusation; The supervisor is presented the parking space state information in the car park through the electronic map module of the supervisor terminal and navigate to the corresponding parking space according to the positioning and navigation of the electronic map module; [100] The supervisor manages the parking spaces of the abnormal state by use of the supervisor terminal, adjusts the parking space state information consistent with the actual parking space state, collects evidence of abnormal parking space state, and reports to the parking enforcement terminal with evidence as collected ; [0122] The supervisor is presented the abnormal parking space information through the planar graph of parking space state in the electronic map module 7 on the APP supervisor terminal, and then navigates to the corresponding parking space through location and navigation. Where necessary, the supervisor may adjust the subsequent reservation for the parking space and inform the related driver, and adjust the parking space state consistent with the actual fact on site); and
Xu et al does not specifically disclose responsive to determining that it is not permissible to transition to the parked state at the location, updating a profile of the user to indicate non-compliant use of the micro-mobility vehicle, however, Maalouf et al (US 20110254655 A1) discloses: (Description:  TABLE-US-00001 TABLE 1 Violation Points…Improper parking; [0047] As the patrol officer patrols the controlled driving park, he will determine if any of the drivers in the vehicles being monitored has violated a safety rule. This step is indicated in decision block 336. If a safety violation has been observed, the patrol officer will stop the driver and issue a citation or warning. If the officer issues a citation, the officer will use a wireless handheld device to transmit the safety violation type to the servers in the operations room. The violation and corresponding points will be added to the driver's stored record in the database. The violation points will also be transmitted to the vehicle user interface display to inform the driver of his new total violation points. This step is indicated in block 340. In one embodiment, the officer's handheld can automatically transmit the violation points to an onboard embedded processor in the vehicle that will add the new points to the driver's previous points total).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Maalouf et al in the systems of Xu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Xu et al discloses:
wherein detecting that the micro- mobility vehicle has transitioned from the operational state to the parked state comprises: detecting user input by way of a mobile application requesting to transition from the operational state to the parked state, (Xu et al [7] during the period for check-in of the parking space, extending the time for check-out of the parking space or amending the parking space as checked-in for the user according to its parking extension request and the parking space information of the current car
park.).

As per claim 3, Xu et al discloses:
further responsive to determining that it is not permissible to transition to the parked state at the location, denying the request to transition from the operational state to the parked state, (Xu et al: [17] The said supervisor terminal is used to upload the parking space information to the cloud server, monitor an abnormal state of the parking space and notify a supervisor for in-time managing, and…amend or cancel a booking)

As per claim 4, Xu et al does not disclose the following, however, Maalouf discloses:
further comprising: determining that the user travels a threshold distance from the micro-mobility vehicle without re-locating the vehicle following the denying of the request; and responsive to determining that the user travels the threshold distance from the micro- mobility vehicle following the denying of the request, updating the profile of the user to indicate the non-compliant use of the micro-mobility vehicle, (Maalouf (abstract), Violation points are assigned to the driver based on each driving violation and the violation points are added to the driver record stored in the database. The speed level is set to a value less than a threshold speed level if the violation points stored for the driver exceeds a threshold for violation points.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Maalouf et al in the systems of Xu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5,  Xu et al discloses:
wherein the method further comprises, further responsive to determining that it is not permissible to transition to the parked state at the location, outputting an alert to the user, and wherein updating the profile of the user to indicate the non-compliant use of the micro-mobility vehicle comprises performing the updating responsive to detecting a lack of activity of the user responsive to the alert, (Xu et al [27] In case of the parking space faulted, shutdown for fault, fault reason and duration limit for the shutdown, fault sign and color (such as flashing purple and flashing red) are presented).

As per claim 6,  Xu discloses:
wherein updating the profile of the user to indicate non-compliant use of the micro-mobility vehicle comprises adding a restriction to the user’s access to the micro-mobility vehicle, (Xu et al [103] The said vehicle respondent will be restricted at the time of booking record for change of the abnormal state, clock, temperature and residual be a module code corresponding to the device), as well as the record for the record for change parking space within a prescribed period, and any record to which the cloud of the APP parking enforcement terminal, to collect evidence, keep record and seriously restrict the development and the customer parking experiences of the parking space for automatic parking, will seriously restrict the development record and is reported by another driver or supervisor, the vehicle respondent is not restricted by the system rules, no matter whether the parking space "employee permit"; During a period not restricted for the parking permit, users to obtain detailed restriction information for the parking space (i.e. record of the parking supervisor terminal. The driver keeps record of the parking space code as result in restriction of obtain abnormal record)

As per claim 7, Xu et al does not disclose the following, however, Maalouf et al discloses:
further comprising: providing a remedial program to the user by way of an application used by the user to operate the micro-mobility vehicle; determining that the user successfully completed the remedial program; and removing the restriction to the user’s access to the micro-mobility vehicle. 
Maalouf  et al [0026] Using the portable information device, a driver will go to the arcade and drive a vehicle simulator. The vehicle simulator will generate a report at the end of the driving experience. If the driver drives the vehicle simulator a minimum number of minutes (e.g., 15 minutes) without incurring any driving violations, he will be granted permission to drive a vehicle in the driving park. The permission to drive appears on the simulator screen and will automatically update the driver's stored database record. The portable information device can now activate a vehicle. If the driver fails the simulator test, he will have to keep taking the simulator test until he passes. The driver can take the simulator test repeatedly until he passes.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Maalouf et al in the systems of Xu et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Xu et al discloses:
identifying a nearby user of the plurality of users who is in a vicinity of the location; and transmitting a request to the nearby user to re-locate the micro-mobility vehicle to a new location at which it is permissible to transition the micro-mobility vehicle to the parked state, (Description space code; The driver proceeds to the car park field terminal 52 nearby, park field terminal 52 nearby, and the parking space state information of all the driver selects the available parking space close to the destination for and closing of the gate, concurrency and waiting;

As per claim 9, this claim recites features similar to those disclosed in independent claim 1 and is therefore rejected for similar reasons.

As per claim 10, see rejection for clam 2.

As per claim 11, see rejection for clam 3.

As per claim 12, see rejection for clam 4.

As per claim 13, see rejection for clam 5.

As per claim 14, see rejection for clam 6.

As per claim 15, see rejection for clam 7.

As per claim 16, see rejection for clam 8.

As per claim 17, this claim recites features similar to those disclosed in independent claim 1 and is therefore rejected for similar reasons.

As per claim 18, see rejection for clam 2.

As per claim 19, see rejection for clam 3.

As per claim 20, see rejection for clam 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
September 12, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628